Case 4:18-cv-00818-SDJ-KPJ Document 64 Filed 10/25/19 Page 1 of 1 PagelID #: 1093

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS

SHERMAN DIVISION

David W. Spindle §
§
Plaintiff, §
§

Vs. § 4:18-CV-818-ALM-KPJ
§
CKJ Trucking, L.P.; And §
CKJ Transport of North Texas, LLC §
§
Defendants. §

PLAINTIFFS RESPONSE TO DEFENDANT'S OBJECTION TO PLAINTIF'S
SUPPLEMENTAL SUMMARY JUDGMENT EXHIBIT (DOCKET NO. 55-1)

Attached hereto is Exhibit 1 , a business records affidavit, Executed by
the custodian of records of The Family Care Clinic and Dr. James E. Froelich.
Attached to the Certificate to Return to Work or School for Mr. David Spindle.

The business records affidavit authenticates the Certificate to Return to Work
or School and precludes any exclusion by the rule against hearsay. FRE 903, FRE
902 (11).

Defendant’s only objections is that the record is unauthenticated and
inadmissible hearsay are moot.

REQUESTED RELIEF
The business records affidavit authenticates the Certificate to Return to Work
or School and precludes any hearsay objection. Plaintiff respectfully
prays Defendant’s motion to all things denied.

Respectfully submitted,

RONALD R. HUFF

Attorney and Counselor at Law
112 South Crockett Street
Sherman, Texas 75090

(903) 893-1616(telephone)

 
